The application of the above-named defendant for a review of the sentence of 20 years with 5 years suspended plus 5 years for weapon; dangerous imposed on October 1,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed except that the Defendant shall be designated as nondangerous for parole purposes.
The reasons for the reduction are the Defendant’s age, and the fact that he had no prior convictions.
We wish to thank Jim Rice of the Montana Defender Project for his assistance to the Defendant and to this Court.
*11DATED this 13th day of May, 1982.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Wheelis